To: Page 60 of 60 2019-10-01 14:17:56 CST 16019748950 From: Kelli Newman

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See “Instructions for Service of Process by LZ S. Marshal”

   

 

 

Sa — — — — EERE

Candy Apple, EEC. i: 19-ev-391

ae one ——— —— —— ——
M/V NOR GOL IATI | Vessel Arrest

NAME OF INDIVIDUAL AL, COMPANY, CORPORATIC IN, ETC. ‘TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J Master, M/V NOR GOLIATH, Official No. 9396933
AT ADDRESS (Street ar RED, Apartment No., City, State and ZIP Codes

 

Port of Pascagoula, 505 Port Road, Pascagoula, Mississippi. 39581
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Mumbo f neneerets be

——— wee eeeeet tenes re ae Je ees served with this Form 785 |
a

* Samuel Gregory, One Eastover Center, 100 Vision Drive Suite 400 aiuatoneek caelieats be
Jackson, Mississippi, 39211 | served in this case l
601.969.4656

 

 

 

Check for service
on USA

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDIFING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):
Told Bald

 

This USM 285 Form is being submitted in connection with Service of Supplemental Vessel Arrest Warrant on behalf of
intervenor Candy Apple, L.L.C.

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of: I] pLAINTIEE TELEPHONE NUMBER DATE
C] DEFENDANT 504-566-5225 724/14
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
facknowledge receipt for the total Fotal Process Distriet of District to Signature of pues USMS Deputy or Clerk Date

 

nuaber of process indicated. Origgn Sery |
(Sign only for USAL 285 if more } f Aes
than one USM 289 ix swhinittecd) a i Nob Safe f NG. ne

Z | a E as os < :
L hereby certify and return that IK have personally served Co have legal evidence of service. LI have executed as shown in “Remarks”, the process described
on the individual , company, corporation, ete. at the address shown above on the on the individual , company, corporation, ete. shown at the address inserted below.

 

 

 

 

 

i Thereby certify and return that Lam unable to locate the individual, company, corporation, ele. named above (See remarks below)

 

 

’ '
Name and title of individual served (if nor show above) i {_] A person of suitable age and discretion
SOUTHERN FILED then residing in defendant's usual place
' of abode

 

 

se ae umes cs See a seen =-—--—} on nq

8 lime
} OCT 18-2019 email

[
am
!
|
| ARTHUR JOHNSTON | Signapore of US<Mars
| BY DEPUTY | rai )
| —— :

1000 C] pm
ed tot 13 Marshal® or

f
} Address rcomplete only different than shown above)
|
|

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Service Fee | Total Mileage Charges! Forwarding Fee Total Charges [A Advance Deposits
| including endeavors) | unt of Refimd*)
| 39 a | Sb
aap | toe | 330°°) 80.0 380"
M
roc EA Dep ea. x 2hnry ~=o6Q0”
. CLERK OF THE COURT PRIOR LDITIONS MAY BL USED

 

1
2. USMS RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT®*: To be returned to the U.S. Marshal with payment,

ifany amount is owed. Please remit promptly payable to US. Marshal Form USM-284
5. ACKNOWLEDGMENT OF RECEIPT Rew. THES
